     Case: 1:21-mj-00031-SKB Doc #: 3 Filed: 02/08/21 Page: 1 of 2 PAGEID #: 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

IN THE MATTER OF THE UNITED           : CASE NO: 1:21-MJ-031
STATES’ MOTION FOR AN ORDER           :
UNSEALING SEARCH WARRANT AND             JUDGE LITKOVITZ
                                      :
RELATED PAPERS
                                      : MOTION AND [PROPOSED] ORDER TO
                                      : UNSEAL SEARCH WARRANT AND
                                      : RELATED PAPERS
                                      :
                                      :
____________________________________________________________________________

       The United States respectfully moves the Court to unseal the search warrant, the

application and affidavit for a search warrant, the return, and any related papers filed in the

above-captioned matter.

       This search warrant was obtained in connection with the investigation of Justin Stoll. On

January 14, 2021, Stoll was charged in a criminal complaint based on substantially the same

facts as those in the affidavit supporting the search warrant application. Stoll was arraigned the

next day, and the government now wishes to produce the search warrant papers in discovery.

       Accordingly, the United States respectfully requests that all papers filed in the above-

captioned matter be unsealed.

                                              Respectfully submitted,

                                              DAVID M. DEVILLERS
                                              United States Attorney

                                               /s/ Julie D. Garcia
                                              ______________________________
                                              JULIE D. GARCIA (CA 288624)
                                              Assistant United States Attorney
                                              221 East Fourth Street, Suite 400
                                              Cincinnati, Ohio 45202
                                              (513) 684-3711; Fax: (513) 684-6385
                                              Julie.Garcia@usdoj.gov
     Case: 1:21-mj-00031-SKB Doc #: 3 Filed: 02/08/21 Page: 2 of 2 PAGEID #: 2




                                    ORDER

       Upon the Motion of the United States and for good cause shown, it is

       ORDERED that the search warrant, the application and affidavit for a search warrant,

the return, and any related papers filed in the above-captioned matter be unsealed.



                                             ________________________________________
                                             HONORABLE KAREN L. LITKOVITZ
                                             UNITED STATES MAGISTRATE JUDGE




                                            Page 2 of 2
